DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 11-2-20 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the ‘fixing member’ recited in claims 8 and 9 is not adequately described in the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the phrase ‘for subsequently grinding’ is unclear and confusing. Is this grinding done ‘subsequent’ to another step? Or are the at least two knives ground subsequently, one after another? Or are the knives ground at the same time? For examination, it is taken to mean ‘grinding at least two knives subsequently one after another.’
Line 5, recites ‘grinding at least one knife,’ but the preamble recites grinding at least two knives. This is unclear.
Line 9, recites the holder holds ‘at least one knife to be ground.’ However, the preamble recites at least two knives to be ground. This is confusing and not understood. 
Lines 12-13, it is not understood how grinding takes place on a knife ‘outside of the knife holder.’ There is insufficient structure to understand where this knife is ‘positioned’ and how it is ground outside the knife holder.
Line 19 is unclear again as only one knife is ground while the preamble recites grinding at least two knives. In addition, the term ‘sharpening’ is now recited.  Is this supposed to be ‘grinding?’  The entire claim is drawn to grinding knives and using the term sharpening is now indefinite.
The last paragraph is completely unclear.  The distinction of the grinding unit being portable and grinding knives vs being attached to the frame with knife holder and grinding knives is not clear. If it is not attached to the frame how is it used to grind a knife ‘positioned outside of the holder.’  This positioning is unclear. The claim needs to clarify that when the grinding unit is disconnected from frame it is connected to a cutting machine with knives and grinds the knives in position of the machine.  The first 3 lines of the last paragraph seem to be redundant of the second to last paragraph.  Are these lines describing the same elements and function?
Claim 2, at least two knives are ground so doesn’t the holder hold at least two knives? Same for claim 3.
Claims 8 and 9, the recitation of the ‘fixing member’ is not understood from the specification and drawings since it is not defined or adequately described in the specification or shown in the drawings.
Claim 12, does the reference to ‘sequence of knives’ refer to the ‘at least two knives?’  Are these knives in the holder?  Or on the machine when the grinding device is used as a portable machine connected to a cutting machine?
Claim 14 is totally unclear and cannot depend on claim 1 and include the grinding device of claim 1.  The grinding device of claim 1 includes the knife holder which is not used in conjunction with the harvester while grinding and therefore claim 14 and the combination is unclear. Line 2 recites a cutting assembly with at least one knife. But the device of claim has a holder with knives. This is totally confusing as to which knife is being ground. Line 3, ‘at least one knife’ should be ‘at least two knives’ since claim 1 recites at least two knives. Line 4, the phrase ‘the cutting machine moves between a cutting position and a grinding position’ is confusing since the cutting/knives do not grind.  How do these positions take place with the knives being in the holder of claim 1 and the grinding unit being connected to the frame? How does the frame structurally correlate to the harvester and cutting assembly?  The grinding unit is either comprised on the harvester or not. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-9,13,14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Robinson-2729121.
Robinson discloses, as best understood,: Claim 1, Grinding device for subsequently grinding at least two knives (Fig. 4)’wherein the grinding device comprises
-    a frame (10) comprising a knife holder (198) and
-    a grinding unit (56) ,wherein the grinding unit comprises
-    a grinding head (138, 140) arranged for contacting at least one knife (D) to be ground,
-    a grinding head holder (Fig. 4) holding the grinding head, and
-    a grinding head drive assembly (142),
wherein the knife holder (198) is arranged to hold at least one knife to be ground,
wherein the grinding head drive assembly is arranged to move the grinding head with respect to the grinding head holder, and wherein the grinding device is arranged to grind
-    at least one knife (D) held by the knife holder (198) (Fig 16) and to grind at least one further knife (D) positioned outside of the knife holder (Fig. 4 with a harvester machine), wherein the grinding unit
-    is implemented as a portable unit (Fig. 3 col 1, lines 50-59)) and
-    is at least temporarily releasably connected with the frame (col 5, lines 14-34), wherein the grinding head drive assembly 142 is arranged to move the rotated grinding head 138,140 with respect to the grinding head holder, thereby sharpening a cutting edge of at least one knife (Fig. 4),
wherein the grinding head drive assembly is arranged to move and to rotate the grinding head
-    when the grinding unit is connected with the frame 10 (Fig 16,), thereby causing one knife D to be held by the knife holder 198 to be ground as well as
-    when the grinding unit is disconnected from the frame (col 5, lines 14-34), thereby causing at least one knife D positioned outside of the knife holder (on a harvester machine-Fig 4) to be ground.
Robinson, as best understood discloses a vehicle with all the features as defined by the subject-matter of claim 14, as detailed above.
Robinson further discloses 2. The grinding device according to claim 1, wherein the knife holder is arranged to hold the at least one knife to be ground in a position in which the cutting edge of the knife extends in a vertical plane.  (Fig 4 shows a top view such that the knives have a cutting edge extending vertical relative to the ground.)
5. (Previously presented) The grinding device according to claim 1, wherein the frame is arranged to be moved over ground. (Fig 2 via 42)  
6. (Previously presented) The grinding device according to claim 5, wherein the knife holder 198 is mounted on a chassis 56 comprising at least one ground- engaging wheel 42.  
7. (Previously presented) The grinding device according to claim 1, wherein the grinding unit 56/ 138/140 is positioned vertically above the frame when being connected with the frame 10 (Fig 2).  
8. (Previously presented) The grinding device according to claim 1, wherein the grinding unit comprises a fixing member (bolts col 5, line 15), wherein the fixing member is arranged to releasably connect the grinding head holder with the frame.  
9. (Currently amended) The grinding device according to claim 8, wherein the dimension of the fixing member in a direction pointing to the knife holder is adjustable by turning the bolt adjusts how much of the bolt (dimension) is toward or away from connecting the iron strips and frame.  
13. (Currently Amended) The grinding device according to claim 1, wherein the grinding head holder (84/86) rests on a foot 72 of the grinding unit, and wherein the distance between the grinding head holder and the foot 72 is changeable via 158 (col 4, lines 46-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of DE 202004009498.
Robinson discloses the invention as detailed above but does not disclose the holder having parallel plates for holding the knives extending perpendicular to a shaft of grinding head and wherein the plates hold the knives between plates inhibiting movement. However, DE’498 teaches grinding knifes of a harvester cutting machine wherein a portable grinder 17 (Fig 1)(that has a shaft perpendicular to plates) is vertically moved to grind edges of knives 3 that are held between parallel plates 23 that inhibit movement of knives 3. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the holder of Robinson with parallel plates, as taught by DE 498, in order to efficiently hold the knives without movement and grind one at a time with little error.
Allowable Subject Matter
Claims 4,10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
February 19, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723